Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1/15/2021 has been entered.  Claims 1-2, 4, 8-9, 11, 15-16 and 18 are amended.  Claims 1-20 are pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of Patent No. 10,209,884 B2 (hereinafter Patent’884) in view of CHEN et al. (hereinafter CHEN), US 2015/0052464 A1.

bolded in the table below:
16/262,800 (Instant Application)
US 10,209,884 B2 (Patent ‘884)
(Claim 1) A method, comprising: 
at an electronic device with a display, and a touch-sensitive surface: 




displaying, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications; 
while displaying the user interface that includes the plurality of application icons, detecting a first input that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications; 
in response to detecting the first input: 
in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application-launching criteria to be met: 








launching the first application; and 
replacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and, 
in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu-presentation criteria to be met,
 

concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object and a respective affordance that is associated with the contextual content object, wherein: 
the contextual content object includes contextually selected content that has been automatically selected from the first application based on a current context of the electronic device; and 
the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications.  

, and one or more sensors for detecting intensities of contacts on the touch-sensitive surface:displaying, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications;while displaying the user interface that includes the plurality of application icons, detecting a first input that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications;in response to detecting the first input:in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria do not require that a characteristic intensity of the first contact on the touch-sensitive surface meet a first intensity threshold in order for the application-launching criteria to be met:







launching the first application; and
replacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and,
in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold in order for the menu-presentation criteria to be met,

concurrently displaying a contextual content object and a respective affordance that is associated with the contextual content object, wherein:
the contextual content object includes contextually selected content that has been automatically selected from the first application based on a current context of the electronic device; and
the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications.
wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact.


Claim 1 of Patent’884 discloses “an electronic device with…one or more sensors for detecting intensities of contacts on the touch-sensitive surface…wherein the application-launching criteria do not require that a characteristic intensity of the first contact on the touch-sensitive surface meet a first intensity threshold…” require that the first input has ended without having met a first input threshold…” (emphasis added) because a first contact on the touch-sensitive surface (Patent’884) anticipates the generic claimed a first input (Instant Application).  Further, the limitation of not requiring that a characteristic intensity of the first contact…meet a first intensity threshold (Patent’884) anticipates that the first input has ended without having met a first input threshold (Instant Application) because a first contact ending with a characteristic intensity would either meet a first intensity threshold or would not meet the first intensity threshold before the end of the contact.  Thus, application-launching criteria requiring that the first input ending without meeting a first input threshold (Instant Application) is anticipated by application a criteria that does not require that a characteristic intensity a first contact…meet a first intensity threshold (Patent’884).
Claim 1 of Patent’884 discloses “an electronic device with…one or more sensors for detecting intensities of contacts on the touch-sensitive surface…wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold…” (emphasis added) which anticipates Instant Application Claim 1 limitation of “an electronic device… wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected …” (emphasis added) wherein the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold (Patent’884) anticipates the generic claimed the first input meets the first input threshold before an end of the input is detected (Instant Application).  
detecting intensities of contacts on the touch-sensitive surface…wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold…” (emphasis added) which anticipates Instant Application Claim 16 limitation of “wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact”.
In the same field of endeavor of touch inputs on graphical user interfaces displayed on touch screen of an electronic device, CHEN teaches concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object ([0037-0038] FIG. 3 when an icon, such as the icon B is touched for a time duration longer than a threshold, a setting interface, such as a popup menu 330, associated with the icon B appears in the GUI 321 within the third portion 324 of the display of electronic device 300; thus – popup menu 330 (a contextual content object) associated with the icon B that has been touched for a time duration longer than a threshold is displayed (concurrently displaying) in GUI 321 (at least a portion of the user interface) with other icons alongside icon B (that includes the plurality of application icons with) in FIG. 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object as suggested by CHEN.  Doing so 

Regarding claim 15, in the table below, the left side contain claims 1 and 15 in the instant application while the right side contains portions of claim 1 of Patent’884, and the differences between the claims are bolded in the table below:
16/262,800 (Instant Application)
US 10,209,884 B2 (Patent ‘884)
(Claim 1) A method, comprising: 
at an electronic device with a display, and a touch-sensitive surface: 




displaying, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications; 
while displaying the user interface that includes the plurality of application icons, detecting a first input that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications; 
in response to detecting the first input: 
in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application-launching criteria to be met: 


launching the first application; and 
replacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and, 
in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu-presentation criteria to be met,
 

concurrently displaying a contextual content object and a respective affordance that is associated with the contextual content object, wherein: 
the contextual content object includes contextually selected content that has been automatically selected from the first application based on a current context of the electronic device; and 
the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications.  

, and one or more sensors for detecting intensities of contacts on the touch-sensitive surface:displaying, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications;while displaying the user interface that includes the plurality of application icons, detecting a first input that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications;in response to detecting the first input:in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria do not require that a characteristic intensity of the first contact on the touch-sensitive surface meet a first intensity threshold in order for the application-launching criteria to be met:

launching the first application; and
replacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and,
in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold in order for the menu-presentation criteria to be met,

concurrently displaying a contextual content object and a respective affordance that is associated with the contextual content object, wherein:
the contextual content object includes contextually selected content that has been automatically selected from the first application based on a current context of the electronic device; and
the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications.
wherein the determination as to whether the first input meets the first input threshold is based at least in part on a duration of the first contact.  


In the same field of endeavor of touch inputs on graphical user interfaces displayed on touch screen of an electronic device, CHEN teaches wherein the determination as to whether the first input meets the first input threshold is based at least in part on a duration of the first contact ([0037-0038] FIG. 3 when an icon, such as the icon B is touched for a time duration (is based at least in part on a duration of the first contact) longer than a threshold (wherein the determination as to whether the .
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the determination as to whether the first input meets the first input threshold is based at least in part on a duration of the first contact as suggested by CHEN.  Doing so would be desirable to provide the user with an electronic device that defines two types of touch reactions touch reactions on an icon based on a detected time duration of a touch on the icon (CHEN [0026]), additionally this would allow the graphical user interface to be simpler to navigate without having to instead display further navigation steps for the user to then select from to achieve the type of reaction desired.

Claims 2-6, 8-9, 11-14 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-3, 5-7, 11, 19, 21-25 and 49 of Patent’884.

Regarding claims 2-14, in the table below, the left side contain claims 2-14 in the instant application while the right side contains portions of claims 2-3, 5-7, 10-11 and 19-24 of Patent‘884, and the differences between the claims are bolded in the table below:
16/262,800 (Instant Application)
US 10,209,884 B2 (Patent ‘884)
(Claim 2) The method of claim 1, wherein the user interface that includes information for multiple applications 


launching the first application; and replacing display of the contextual content object with a user interface of the first application.  
(Claim 3) The method of claim 1, including:while displaying the contextual content object, detecting a second input that includes detecting a second contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to the contextual content object; andin response to detecting the second input:in accordance with a determination that the second input meets the application-launching criteria, 
wherein the application-launching criteria do not require the characteristic intensity of the second contact to meet the first intensity threshold in order for the application-launching criteria to be met:launching the first application; andreplacing display of the contextual content object with a user interface of the first application.
(Claim 4) The method of claim 1, including: while displaying the contextual content object, displaying a representation of at least a portion of the user interface that includes the plurality of application icons. 
(Claim 5) The method of claim 1, including:while displaying the contextual content object, displaying a representation of at least a portion of the user interface that includes the plurality of application icons.
(Claim 5) The method of claim 1, including: in response to detecting the first input: in accordance with the determination that the first input meets the menu-presentation criteria, displaying one or more selectable options concurrently with the contextual content object, wherein the one or more selectable 



while the concurrent display of the contextual content object and the one or more selectable options is maintained, detecting a selection input that selects a first option of the one or more selectable options; and in response to detecting the selection input, starting to perform a first function of the first application that corresponds to the selected first option. 
(Claim 7) The method of claim 6, including:detecting termination of the first input that includes detecting liftoff of the first contact;in response to detecting the termination of the first input, maintaining concurrent display of the contextual content object and the one or more selectable options;while the concurrent display of the contextual content object and the one or more selectable options is maintained, detecting a selection input that selects a first option of the one or more selectable options; andin response to detecting the selection input, starting to perform a first function of the first application that corresponds to the selected first option. 
(Claim 8) The method of claim 1, including: while concurrently displaying the contextual content object and the respective affordance, detecting an input activating the respective affordance; and   
in response to detecting the input activating the respective affordance, adding the contextual content object to the user interface that includes information for multiple applications.  
(Claim 11) The method of claim 1, including:while concurrently displaying the contextual content object and the respective affordance, detecting an input activating the respective affordance; andin response to detecting the input activating the respective affordance, adding the contextual content object to the user interface that includes information for multiple applications.
(Claim 9) The method of claim 1, wherein the contextual content object includes a first interactive object from the first application.
(Claim 19) The method of claim 1, wherein the contextual content object includes a first interactive object from the first application.
(Claim 11) The method of claim 1, including: in response to detecting the first input, in accordance with the determination that the first input meets the menu-presentation criteria, providing a haptic signal.

second haptic signal when displaying the contextual content object.

(Claim 22) The method of claim 1, wherein displaying the contextual content object includes displaying the contextual content object at a location on the display that corresponds to the location of the first contact on the touch-sensitive surface.
(Claim 13) The method of claim 1, wherein displaying the contextual content object includes maintaining display of the first application icon at its original location and displaying the contextual content object in proximity to the first application icon.
(Claim 23) The method of claim 1, wherein displaying the contextual content object includes maintaining display of the first application icon at its original location and displaying the contextual content object in proximity to the first application icon.
(Claim 14) The method of claim 1, wherein displaying the contextual content object includes maintaining display of the first application icon at a location offset from its original location and displaying the contextual content object in proximity to the first application icon.
(Claim 24) The method of claim 1, wherein displaying the contextual content object includes maintaining display of the first application icon at a location offset from its original location and displaying the contextual content object in proximity to the first application icon.


Regarding claim 17, in the table below, the left side contain claim 17 in the instant application while the right side contains portions of claim 49 of Patent‘884, and the differences between the claims are bolded in the table below:
16/262,800 (Instant Application)
US 10,209,884 B2 (Patent ‘884)
(Claim 17) A computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display and a touch-sensitive surface, cause the device to: display, on the display, a user interface , wherein detecting the first input includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications; 


in response to detecting the first input: in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application-launching criteria to be met: launch the first application; and replace display of the user interface that includes the plurality of application icons with a user interface of the first application; and, in accordance with a determination that the first input meets menu- presentation criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu- presentation criteria to be met, concurrently display a contextual content object and a respective affordance that is associated with the contextual content object, wherein: 


non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a touch-sensitive surface, and one or more sensors for detecting intensities of contacts on the touch-sensitive surface, cause the device to:display, on the display, a user interface that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications;

in response to detecting the first input:in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria do not require that a characteristic intensity of the first contact on the touch-sensitive surface meet a first intensity threshold in order for the application-launching criteria to be met:launch the first application; andreplace display of the user interface that includes the plurality of application icons with a user interface of the first application; and,in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold in order for the menu-presentation criteria to be met, concurrently display a contextual content object and a respective affordance that is associated with the contextual content object, wherein:




detecting intensities of contacts on the touch-sensitive surface…wherein the application-launching criteria do not require that a characteristic intensity of the first contact on the touch-sensitive surface meet a first intensity threshold…” (emphasis added) which anticipates Instant Application Claim 17 limitation of “when executed by an electronic device…wherein the application-launching criteria require that the first input has ended without having met a first input threshold…” (emphasis added) wherein a first contact on the touch-sensitive surface (Patent’884) anticipates the generic claimed a first input (Instant Application).  Further, the limitation of not requiring that a characteristic intensity of the first contact…meet a first intensity threshold (Patent’884) anticipates that the first input has ended without having met a first input threshold (Instant Application) because a first contact ending with a characteristic intensity would either meet a first intensity threshold or would not meet the first intensity threshold before the end of the contact.  Thus, application-launching criteria requiring that the first input ending without meeting a first input threshold (Instant Application) is anticipated by application a criteria that does not require that a characteristic intensity a first contact…meet a first intensity threshold (Patent’884).
detecting intensities of contacts on the touch-sensitive surface…wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold…” (emphasis added) which anticipates Instant Application Claim 17 limitation of “when executed by an electronic device… wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected …” (emphasis added) wherein the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold (Patent’884) anticipates the generic claimed the first input meets the first input threshold before an end of the input is detected (Instant Application).  

Regarding claim 18, in the table below, the left side contain claim 18 in the instant application while the right side contains portions of claim 25 of Patent‘884, and the differences between the claims are bolded in the table below:
16/262,800 (Instant Application)
US 10,209,884 B2 (Patent ‘884)
(Claim 18) An electronic device, comprising: a display; a touch-sensitive surface; 
one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:   


in response to detecting the first input: in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application- launching criteria to be met: launching the first application; and replacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and, in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu-presentation criteria to be met, 

concurrently displaying a contextual content object and a respective affordance that is associated with the contextual content object, wherein: 
one or more sensors for detecting intensities of contacts on the touch-sensitive surface;one or more processors;memory; andone or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

in response to detecting the first input:in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria do not require that a characteristic intensity of the first contact on the touch-sensitive surface meet a first intensity threshold in order for the application-launching criteria to be met:launching the first application; andreplacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and,in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold in order for the menu-presentation criteria to be met, 
concurrently displaying a contextual content object and a respective affordance that is associated with the contextual content object, wherein:

detecting intensities of contacts on the touch-sensitive surface…wherein the application-launching criteria do not require that a characteristic intensity of the first contact on the touch-sensitive surface meet a first intensity threshold…” (emphasis added) which anticipates Instant Application Claim 18 limitation of “an electronic device…wherein the application-launching criteria require that the first input has ended without having met a first input threshold…” (emphasis added) wherein a first contact on the touch-sensitive surface (Patent’884) anticipates the generic claimed a first input (Instant Application).  Further, the limitation of not requiring that a characteristic intensity of the first contact…meet a first intensity threshold (Patent’884) anticipates that the first input has ended without having met a first input threshold (Instant Application) because a first contact ending with a characteristic intensity would either meet a first intensity threshold or would not meet the first intensity threshold before the end of the contact.  Thus, application-launching criteria requiring that the first input ending without meeting a first input threshold (Instant Application) is anticipated by application a criteria that does not require that a characteristic intensity a first contact…meet a first intensity threshold (Patent’884).
detecting intensities of contacts on the touch-sensitive surface…wherein the menu-presentation criteria require that the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold…” (emphasis added) which anticipates Instant Application Claim 18 limitation of “when executed by an electronic device… wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected …” (emphasis added) wherein the characteristic intensity of the first contact on the touch-sensitive surface meet the first intensity threshold (Patent’884) anticipates the generic claimed the first input meets the first input threshold before an end of the input is detected (Instant Application).  

Claims 7 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 10 and 20, respectively, of Patent’884 in view of Gray, US 9,798,443 B1.

Regarding claim 7, in the table below, the left side contain claims 7 in the instant application while the right side contains portions of claim 10 of Patent’884, and the differences between the claims are bolded in the table below:
16/262,800 (Instant Application)
US 10,209,884 B2 (Patent ‘884)
(Claim 7) The method of claim 1, wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application.
(Claim 10) The method of claim 1, wherein the contextual content object is a first mini-application object that corresponds to the first application.

wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application (4:10-15 As shown in FIG. 2(a), a mail application icon 222 is displayed in the reference region.  Displayed to the left of the mail application icon is a music application icon 220 and displayed to the right of the mail application icon is a shopping application icon 224, 4:35-40 In accordance to various embodiments, applications can include any number of applications, such as messaging application, e.g. email, SMS, MMS, etc., 4:60-66 Displayed below the carousel interface, in a second region, can be a portion of an application window 226.  In this example, the application window can correspond to a preview of an inbox of a mail application…the application window can display content corresponding to the application icon located in the reference region, 6: 19-31 the application window corresponds to a preview of an inbox of a mail application…the user might want to see additional content included in the application window, such as more email messages or an expanded view of one of the mail messages.  Accordingly, the user can utilize a fingertip of a hand 302 or object to select an area of the display screen associated with the application window…to cause presentation of the application window to appear to expand to display additional content; thus – applications displayed in the first carousel portion of the interface includes an mail application (the first application) and the application window (wherein the contextual content object) displayed in a second region previews inbox of the mail application (is a first mini-application object that corresponds to) and provides a subset .
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestion of wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application as suggested by Gray.  Doing so would be desirable to adapt the ways in which content is presented to users and the ways in which user interact with such content for a user to easily and quickly navigate to a desired location for content provided by those applications (Gray 1:10-20).

Regarding claim 10, in the table below, the left side contain claims 10 in the instant application while the right side contains portions of claim 20 of Patent’884, and the differences between the claims are bolded in the table below:
16/262,800 (Instant Application)
US 10,209,884 B2 (Patent ‘884)
(Claim 10) The method of claim 1, wherein the first application is a messaging application and the contextual content object includes representations of one or more social contacts associated with a user of the device.
(Claim 20) The method of claim 1, wherein the contextual content object includes representations of one or more social contacts associated with a user of the device.

In the same field of endeavor of touch inputs on graphical user interfaces displayed on touch screen of an electronic device, Gray suggests wherein the first application is a messaging application and the contextual content object includes representations of one or more social contacts associated with a user of the device (4:10-15 As shown in FIG. 2(a), a mail application icon 222 is displayed in the reference region.  Displayed to the left of the mail application icon is a music application icon 220 and displayed to the right of the mail application icon is a shopping application icon 224, 4:35-40 In accordance to various embodiments, applications can include any number of applications, such as messaging application, e.g. email, SMS, MMS, etc., 4:60-66 Displayed below the carousel interface, in a second region, can be a portion of an application window 226.  In this example, the application window can correspond to a preview of an inbox of a mail application; thus – applications displayed in the first carousel portion of the interface includes an mail application (wherein the first application is a messaging application) and the application window (and the contextual content object) displayed in a second region previews inbox of a mail application and includes display of contacts names i.e. John Smith, Jane Doe and Joe Williams (includes representations of one or more social contacts associated with a user of the device) as shown in FIG. 2(a)).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestion of wherein the first application is a messaging application and the contextual content object includes representations of one or more social contacts associated with a user of the device as suggested by Gray.  Doing so would be desirable to adapt the ways in which content is presented to users and the ways in which user interact with such 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-9, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (hereinafter CHEN), US 2015/0052464 A1, in view of Anzures et al. (hereinafter Anzures), US 2009/0007017 A1.

Anzures was disclosed in an IDS dated 4/8/2019.

Regarding independent claim 1, CHEN teaches a method ([0030] FIG. 2 process 200), comprising: at an electronic device with a display ([0015] FIG. 1 electronic device 100 includes a display 120), and a touch-sensitive surface ([0018] the display : displaying, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications ([0015-0016] display 120 for providing (displaying on the display) a graphical user interface GUI 121 (a user interface) , [0025] FIG. 1 each application software has an associated icon…display the icons 126 for the application software 160-180 in the GUI 121 (that includes a plurality of application icons that correspond to different applications in a plurality of applications)); while displaying the user interface that includes the plurality of application icons, detecting a first input that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications; in response to detecting the first input: in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application-launching criteria to be met: launching the first application ([0025-0026] each application software has an associated icon…display the icons 126 for the application software 160-180 in the GUI 121.  In FIG. 1 example, the application software 160 is associated with icon A, the application software 170 is associated with icon B and the application software 180 is associated with icon C.  Further, a predefined user reaction indicative of setting adjustments is detected.  In an example, the display 120 is a touch screen display, and the operating system of the electronic device 100 defines two types of touch reactions on an icon based on a ; and, in accordance with a determination that the first input meets menu-presentation criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu-presentation criteria to be met ([0025-0026] each application software has an associated icon…display the icons 126 for the application software 160-180 in the GUI 121.  In FIG. 1 example, the application software 160 is associated with icon A, the application software 170 is associated with icon B and the application software 180 is associated with icon C.  Further, a predefined user reaction indicative of setting adjustments is detected.  In an example, the display 120 is a touch screen display, and the operating system of the electronic device 100 defines two types of touch reactions on an icon based on a detected time duration of a touch on the icon.  For example…when the detected time duration of a touch…is longer than the threshold, the touch belongs to a second type of touch reaction, [0027] when the processor 110 receives a detection signal indicative of a detection of the second type of touch reaction of an icon, the processor 110 executes the instruction codes 152 to extract the settings of the application software associated with the icon and generate visual and control signals for a setting interface 130 to adjust the settings…provide the visual and control signals for the setting interface 130 to the display 120…provides the setting interface 130 in the GUI 121 as shown in FIG. 1; thus – while displaying GUI 121 with icons A, B and C when user touches on icon B displayed on the touch screen, the operating system detects the touch reaction type on the icon B associated with software 170, wherein when the detected touch duration to user touched icon B is longer than the threshold, the operating system determines that the user touch on icon B belongs to a second type of touch reaction (in accordance with a determination that the first input meets menu-presentation criteria) based on the detected time duration of the touch to icon B being longer than the threshold (wherein the menu-presentation criteria require , concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object and a respective affordance that is associated with the contextual content object ([0027] when the processor 110 receives a detection signal indicative of a detection of the second type of touch reaction of an icon… provides the setting interface 130 in the GUI 121 as shown in FIG. 1, [0038] FIG. 3…when an icon, such as the icon B is touched for a time duration longer than a threshold, a setting interface, such as a popup menu 330, associated with the icon B appears in the GUI 321.  The popup menu 330 is used to adjust settings for an application software associated with icon B.  In FIG. 3 example, the popup menu 330 includes a plurality of buttons such as a fourth button 334 for other suitable settings and the like; thus the popup menu 330 (a contextual content object) is displayed along with (concurrently displaying) GUI 321 containing the icons associated with the software applications such as icon B (at least a portion of the user interface that includes the plurality of icons with) and a fourth button 334 (and a respective affordance) for other suitable settings for an application software associated with the icon B within popup menu 330 (that is associated with the contextual content object) in FIG. 3), wherein: the contextual content object includes contextually selected content that has been automatically selected from the first application based on a current context of the electronic device ([0026-0027] the operating system of the electronic device 100 defines two types of touch reactions on an icon based on a detected time duration of a touch on the icon…when the processor receives a detection .  
CHEN does not expressly teach replacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications.
 (FIG. 10A-10E and [0304-0305] a finger gesture 1002 is detected on an icon corresponding to an application 149-2 for displaying stock prices.  In response to detecting the finger gesture 100, an image 1004 of the stocks application 149-2 appears and is expanded…until it covers substantially the entire width of the touch screen 112, as shown in FIG. 10E…while the image 1004 expands, icons in the first user interface 1000A appear to slide off the touch screen 112…have disappeared off; thus – image 1004 of the stocks application (with a user interface of first application) expands until it covers the entire width of the touch-screen as icons (plurality of application icons) in the first user interface 1000A slides off (replacing display of the user interface that includes) and disappeared off the touch screen); and a respective affordance, when activated, is configured to add contextual content object to a user interface that includes information for multiple applications ([0231] after activation of the add-widget icon 3928 FIG. 5H…the selected area of the web page 3912 corresponding to the newly created web-clip widget is displayed…the displayed image is shrunk down, as illustrated for image 602…and displayed over a menu of icons, [0233] activation of the icon corresponding to the newly created web-clip widget 149-6-7 results in display of the corresponding web-clip widget in its own mini-application without other elements of the browser UI; thus – upon activation of an add-widget icon (and a respective affordance when activated) within widget creation interface FIG. 5H, a widget (contextual content object) of the selected area of a web page is created (is configured to add) within a menu of icons (to .
Because CHEN and Anzures address the same issues of activating an application by a user touch on a displayed application icon and displaying a user interface with buttons to operate on contextual contents displayed within the user interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of replacing display of user interface that includes plurality of application icons with a user interface of first application; and a respective affordance, when activated, is configured to add contextual content object to a user interface that includes information for multiple applications as suggested by Anzures into CHEN’s method, with a reasonable expectation of success, such that upon executing the application software based on detected time duration being shorter than the threshold, as taught by CHEN, the user interface with the plurality of application icons slides off the touch screen while a user interface displayed by the application expands and fills width of the touch screen, as suggested by Anzures to teach and replacing display of the user interface that includes the plurality of application icons with a user interface of the first application, additionally the settings interface displayed as a popup menu associated with an icon that is touched for a time duration longer than a threshold, as taught by CHEN, is modified to include a button that allows the contents of the contextual object, i.e. the contents of the popup window, to be displayed on a menu of icons wherein each icon is responsive as its own mini application, as suggested by Anzures, to teach and the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications.
 These modifications would have been motivated by the desire to provide the user with a more transparent an intuitive user interface that enable a user to easily navigate the user interfaces that are displayed on a multifunctional device such a animating transitions that helps a user to navigate between multiple applications in a simple and intuitive manner (Anzures [0007], [0304]).

Regarding dependent claim 4, CHEN, in view of Anzures, teach the method of claim 1, including: while displaying the contextual content object, displaying a representation of at least a portion of the user interface that includes the plurality of application icons (see CHEN [0038] FIG. 3…when an icon, such as the icon B is touched for a time duration longer than a threshold, a setting interface, such as a popup menu 330, associated with the icon B appears in the GUI 321 wherein popup menu 330 is displayed within (while displaying the contextual content) the GUI 321 displaying other application icons 326 (displaying a representation of at least a portion of the user interface)).  

Regarding dependent claim 8, CHEN, in view of Anzures, teach the method of claim 1, including: while concurrently displaying the contextual content object and the respective affordance, detecting an input activating the respective affordance; and in response to detecting the input activating the respective affordance, adding the contextual content object to the user interface that includes information for multiple applications (see Anzures [0223] FIG. 5H UI 3900H includes displaying of (concurrently) an image 3978 of the selected area of the web page (displaying the contextual content object) and add-widget icon 3928 (and the respective affordance),  [0231] after activation of the add-widget icon 3928 FIG. 5H…the selected area of the web page 3912 corresponding to the newly created web-clip widget is displayed…the displayed image is shrunk down, as illustrated for image 602…and displayed over a menu of icons, [0233] activation of the icon corresponding to the newly created web-clip widget 149-6-7 results in display of the corresponding web-clip widget in its own mini-application without other elements of the browser UI; thus – upon activation of an add-widget icon (and in response to detecting the input activating the respective affordance) within widget creation interface FIG. 5H, a widget (the contextual content object) of the selected area of a web page is created (adding) within a menu of icons (to the user interface) wherein each icon in the menu of icons is responsive as its own mini-application (that includes information for multiple applications)).
  
Regarding dependent claim 9, CHEN, in view of Anzures, teach the method of claim 1, wherein the contextual content object includes a first interactive object from the first application (see Anzures [0226] a user viewing web page 3912 FIG. 5A may enlarge and center block 3914-5 by performing a tap gesture on block 3914-5...in browser window…to create a widget corresponding to block 3914-5, [0225] widget appears to be its own mini-application rather than a portion of a web page displayed in a browser; thus – the widget (wherein the contextual content object) corresponds with the .
  
Regarding dependent claim 12, CHEN, in view of Anzures, teach the method of claim 1, wherein displaying the contextual content object includes displaying the contextual content object at a location on the display that corresponds to the location of the first contact on the touch-sensitive surface (see CHEN [0037-0038] FIG. 3 when an icon, such as the icon B is touched for a time duration longer than a threshold, a setting interface, such as a popup menu 330, associated with the icon B appears in the GUI 321 within the third portion 324 of the display of electronic device 300; thus – the displayed popup menu 330 (wherein displaying the contextual content object includes displaying the contextual content object) as shown in FIG. 3 corresponds to the location of the display of the electronic device 300 (at a location on the display) of the touched icon B (that corresponds to the location of the first contact on the touch-sensitive surface)).  

Regarding dependent claim 13, CHEN, in view of Anzures, teach the method of claim 1, wherein displaying the contextual content object includes maintaining display of the first application icon at its original location and displaying the contextual content object in proximity to the first application icon (see CHEN [0037-0038] FIG. 3 when an icon, such as the icon B is touched for a time duration longer than a threshold, a setting interface, such as a popup menu 330, associated with the icon B appears in the GUI 321 within the third portion 324 of the display of electronic .  

Regarding dependent claim 14, CHEN, in view of Anzures, teach the method of claim 1, wherein displaying the contextual content object includes maintaining display of the first application icon at a location offset from its original location and displaying the contextual content object in proximity to the first application icon (see CHEN [0040-0041] FIG. 4 In an example, when icon 426 is touch for a time duration longer than a threshold, the third portion of GUI 421 provides a mapping (wherein displaying) of pre-defined locations in the GUI 421 (the contextual object).  For example, the GUI 421 displays four locations associated with setting adjustments for the application software associated with the icon 426 (wherein GUI 421 displaying setting locations around the icon 426 equates to and displaying the contextual content object in proximity to the first application icon), [0042] the user drags the icon 426 to second location 432 (wherein dragging icon 426 associated with application software to second location equates to maintaining display of the first application icon at a location offset from its original location), the data network setting of the application software is changed to disabling the data network).  

the method of claim 1, wherein the determination as to whether the first input meets the first input threshold is based at least in part on a duration of the first contact (see CHEN [0037-0038] FIG. 3 when an icon, such as the icon B is touched for a time duration (is based at least in part on a duration of the first contact) longer than a threshold (wherein the determination as to whether the first input meets the first input threshold), a setting interface, such as a popup menu 330, associated with the icon B appears in the GUI 321 within the third portion 324 of the display of electronic device 300).  

Regarding independent claim 17, it is a computer readable storage medium claim that is substantially the same as the method of claim 1, thus claim 17 is rejected for the same reason as claim 1.  In addition, CHEN discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display and a touch-sensitive surface, cause the device to ([0015] FIG. 1 electronic device 100 includes a display 120 (with a display), [0018] the display 120 is a touch screen (and a touch-sensitive surface) display 120, [0023] the memory 140 (a non-transitory computer readable storage medium) stores software programs that can be executed by the processor 110…the memory 140 stores an operating system 150 (storing one or more programs)…includes instruction codes to be executed by the processor 110 of the electronic device 100 (which when executed by an electronic device)…the operating system software 150 includes instruction codes 151 for providing 

Regarding independent claim 18, it is an electronic device claim that is substantially the same as the method of claim 1, thus claim 18 is rejected for the same reason as claim 1.  In addition, CHEN discloses an electronic device, comprising: a display ([0015] FIG. 1 electronic device 100 (and electronic device) includes a display 120 (comprising a display)); a touch-sensitive surface ([0018] the display 120 is a touch screen (a touch-sensitive surface) display 120); one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for ([0023] the memory 140 (memory) stores software programs that can be executed by the processor 110 (one or more processors)…the memory 140 stores an operating system 150 (and one or more programs, wherein the one or more programs are stored in the memory)…includes instruction codes to be executed by the processor 110 (and configured to be executed by the one or more processors)…the operating system software 150 includes instruction codes 151 for providing a display service, and instruction codes 152 for providing an icon service (the one or more programs including instructions for)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Anzures as applied in the rejection of Claim 1, and further in view of Davis et al. (hereinafter Davis), US 2016/0246478 A1.

Regarding dependent claim 2, CHEN, in view of Anzures, teach all the elements of claim 1.
CHEN and Anzures do not expressly teach wherein the user interface that includes information for multiple applications includes a contextual content object view that is configured to concurrently display respective contextual content objects associated with different applications selected from the plurality of applications.
However, Davis teaches wherein the user interface that includes information for multiple applications ([0024] FIG. 2 the widget area 209 (wherein the user interface) in the first panel 200 may display a plurality of widget icons displayed in the widget area (wherein widget icons displayed in the widget area equates to that includes information for) wherein each icon correspond to an application of the included applications built in or downloaded to the electronic device for the user to use and icons corresponding to the applications (multiple applications)) includes a contextual content object view that is configured to concurrently display respective contextual content objects associated with different applications selected from the plurality of applications ([0025] the widget area 209 of the first panel 200 may display the widget icons (concurrently display) corresponding to the operation mode .
Because CHEN, in view of Anzures, and Davis address the same issue of widget panel displaying information for multiple applications, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the user interface that includes information for multiple applications includes a contextual content object view that is configured to concurrently display respective contextual content objects associated with different applications selected from the plurality of applications as suggested by Davis into CHEN and Anzures' method, with a reasonable expectation of success, such the menu of icons representing the added widgets, as taught by the combination of CHEN and Anzures, is displayed corresponding to an operation mode wherein the widget icons are displayed adjusted based on functions corresponding to commonly clicked or used by the user wherein the widget icons are associated with different applications of the electronic device, as suggested by Davis, to teach wherein the user interface that includes information for multiple applications includes a contextual content object view that is configured to concurrently display respective contextual content objects associated with different applications selected from the plurality of applications.  This modification would have been motivated by the desire to provide the user with a panel displaying method that is able to automatically choose different operation modes based on the environment of the electronic device to be more flexible in accordance with the change of environment, and the characteristic of mobile device thus becoming more salient (Davis [0011]).
  
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Anzures as applied in the rejection of Claim 1, and further in view of Bianco et al. (hereinafter Bianco), US 2015/0246478 A1.

Regarding dependent claim 3, CHEN, in view of Anzures, teach all the elements of claim 1.
CHEN and Anzures do not expressly teach including: while displaying the contextual content object, detecting a second input that includes detecting a second contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to the contextual content object; and in response to detecting the second input: in accordance with a determination that the second input meets the application-launching criteria: launching the first application; and replacing display of the contextual content object with a user interface of the first application.
However, Bianco teaches including: while displaying the contextual content object ([0019] FIG. 2 several application icons may be rendered on the display 202.  , detecting a second input that includes detecting a second contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to the contextual content object ([0023] In some embodiments the quick menu 110 may contain a “close” icon somewhere within the invisible window.  The user may remove their finger from the touch screen while the quick menu 110 remains rendered on the screen and close the quick menu using the close icon.  The quick menu 110 may be rendered in the invisible window.  A desired item from the quick menu 110 is executed once the user’s finger slides to that entry and the finger is removed; thus – once the user remove their finger from the touch screen while the quick menu 110 remains rendered on the screen and then user finger slides (detecting a second input that includes detecting a second contact) to a desired item on the quick menu 110 on the touch screen (on the touch-sensitive surface) to execute the desired item within the quick menu 110 (at a location on the touch-sensitive surface that corresponds to the contextual content object)); and in response to detecting the second input: in accordance with a determination that the second input meets the application-launching criteria: launching the first application; and replacing display of the contextual content object with a user interface of the first application ([0023] A desired item from the quick menu 110 is .
Because CHEN, in view of Anzures, and Bianco address the same issue of a touch screen displaying a user interface with application icons such that upon user touch of an application a menu associated with the touched application is displayed with content relevant to the application, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings including: while displaying the contextual content object, detecting a second input that includes detecting a second contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to the contextual content object; and in response to detecting the second input: in accordance with a  modification would have been motivated by the desire to provide the user with a way to address the need to quickly query and access App-specific information and actions without first having to open the app (Bianco [0005]).   

Regarding dependent claim 5, CHEN, in view of Anzures, teach the method of claim 1, including: in response to detecting the first input: in accordance with the determination that the first input meets the menu-presentation criteria, displaying the contextual content object (see CHEN [0027] when the processor 110 receives a detection signal indicative of a detection of the second type of touch reaction of an icon (including in response to detecting the first input in accordance with the determination that the first input meets)… provides the setting interface 130 in the GUI 121 as shown in FIG. 1, [0038] FIG. 3…when an icon, such as the icon B is touched for a time duration longer than a threshold (the menu-presentation criteria), a setting interface, such as a popup menu 330 (the contextual content object), associated with the icon B appears (displaying) in the GUI 321).
 and Anzures do not expressly teach displaying one or more selectable options concurrently with the contextual content object, wherein the one or more selectable options, when activated, are configured to perform respective functions associated with the first application.
However, Bianco teaches displaying one or more selectable options concurrently with the contextual content object, wherein the one or more selectable options, when activated, are configured to perform respective functions associated with the first application ([0024] In some embodiments, the quick menu 110 may only contain functionality, or preview information, pertaining to one application, [0034] For example, if VOIP APP 208 exposes a function called “getMissedCalls()”, the “friendly name” may be “Missed Calls”…the identified application may provide the friendly name to the application inspection module, [0035] According to one embodiment, the friendly names are shown in the quick menu (displaying one or more selectable options concurrently with the contextual content object).  Users are then able to select each friendly name (wherein the one or more selectable options when activated), which launches the associated application and executes the public function (are configured to perform respective functions associated).  For example, the quick menu may contain the item “Missed Calls” and upon selecting “Missed Calls”, the VOIP APP 208 is launched (with the first application) directly into a screen displaying all missed calls).
Because CHEN, in view of Anzures, and Bianco address the same issue of a touch screen displaying a user interface with application icons such that upon user touch of an application a menu associated with the touched application is displayed with content relevant to the application, accordingly, it would have been obvious to one of including: in response to detecting the first input: in accordance with the determination that the first input meets the menu-presentation criteria, displaying one or more selectable options concurrently with the contextual content object, wherein the one or more selectable options, when activated, are configured to perform respective functions associated with the first application.  This modification would have been motivated by the desire to provide the user with a way to address the need to quickly query and access App-specific information and actions without first having to open the app (Bianco [0005]).   

Regarding dependent claim 6, CHEN, in view of Anzures and Bianco, teach the method of claim 5, including: while the concurrent display of the contextual content object and the one or more selectable options is maintained (see Bianco FIG. 2 and [0022] the quick menu 110 is then generated by the menu generation module 108 and displayed on the display 202, [0024] In some embodiments, the quick , detecting a selection input that selects a first option of the one or more selectable options; and in response to detecting the selection input, starting to perform a first function of the first application that corresponds to the selected first option (see Bianco [0035] According to one embodiment, the friendly names are shown in the quick menu.  Users are then able to select each friendly name, which launches the associated application and executes the public function.  For example, the quick menu may contain the item “Missed Calls” and upon selecting “Missed Calls” (detecting a selection input that selects a first option of the one or more selectable options), the VOIP APP 208 (of the first application that corresponds to the selected first option) is launched (and in response to detecting the selection input, starting to perform) directly into a screen displaying all missed calls (a first function)).  

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Anzures, as applied in the rejection of Claim 1, and further in view of Gray, US 9,798,443 B1.

Regarding dependent claim 7, CHEN, in view of Anzures, teach all the elements of claim 1.  
CHEN and Anzures do not expressly teach wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application.
	However, Gray teaches wherein contextual content object is a first mini-application object that corresponds to first application and provides a subset of content and functions of the first application (4:10-15 As shown in FIG. 2(a), a mail application icon 222 is displayed in the reference region.  Displayed to the left of the mail application icon is a music application icon 220 and displayed to the right of the mail application icon is a shopping application icon 224, 4:35-40 In accordance to various embodiments, applications can include any number of applications, such as messaging application, e.g. email, SMS, MMS, etc., 4:60-66 Displayed below the carousel interface, in a second region, can be a portion of an application window 226.  In this example, the application window can correspond to a preview of an inbox of a mail application…the application window can display content corresponding to the application icon located in the reference region, 6: 19-31 the application window corresponds to a preview of an inbox of a mail application…the user might want to see additional content included in the application window, such as more email messages or an expanded view of one of the mail messages.  Accordingly, the user can utilize a fingertip of a hand 302 or object to select an area of the display screen associated with the application window…to cause presentation of the application window to appear to 
Because CHEN, in view of Anzures, and Gray address the same issue of a touch screen displaying a user interface with application icons providing content related to a selected application, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein contextual content object is a first mini-application object that corresponds to first application and provides a subset of content and functions of the first application as suggested by Gray into CHEN and Anzures' method, with a reasonable expectation of success, such the CHEN and Anzures' popup widget menu is further modified to be able to provide a subset of contents and preview/further expansion detail functions related of the subset of contents related to the selected application, as suggested by Bianco, to teach wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application.  This modification would have been motivated by the desire to adapt the ways in which  

Regarding dependent claim 10, CHEN, in view of Anzures, teach all the elements of claim 1.
CHEN and Anzures do not expressly teach wherein the first application is a messaging application and the contextual content object includes representations of one or more social contacts associated with a user of the device. 
However, Gray teaches wherein first application is a messaging application and contextual content object includes representations of one or more social contacts associated with a user of device (4:10-15 As shown in FIG. 2(a), a mail application icon 222 is displayed in the reference region.  Displayed to the left of the mail application icon is a music application icon 220 and displayed to the right of the mail application icon is a shopping application icon 224, 4:35-40 In accordance to various embodiments, applications can include any number of applications, such as messaging application, e.g. email, SMS, MMS, etc., 4:60-66 Displayed below the carousel interface, in a second region, can be a portion of an application window 226.  In this example, the application window can correspond to a preview of an inbox of a mail application; thus – applications displayed in the first carousel portion of the interface includes an mail application (wherein first application is a messaging application) and the application window (and contextual content object) displayed in a second region previews inbox of 
Because CHEN, in view of Anzures, and Gray address the same issue of a touch screen displaying a user interface with application icons providing content related to a selected application, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein first application is a messaging application and contextual content object includes representations of one or more social contacts associated with a user of device as suggested by Gray into CHEN and Anzures' method, with a reasonable expectation of success, such the popup menu that is presented based on the threshold touch input on icon for the menu-presentation criteria, as taught CHEN, is implemented further by a user touching mail application icon and present one or more recipient contacts in the displayed contextual content window, as suggested by Gray, to teach wherein the first application is a messaging application and the contextual content object includes representations of one or more social contacts associated with a user of the device.  This modification would have been motivated by the desire to adapt the ways in which content is presented to users and the ways in which user interact with such content for a user to easily and quickly navigate to a desired location for content provided by those applications (Gray 1:10-20).  

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Anzures as applied in the rejection of Claim 1, and further in view of Rosenberg et al. (hereinafter Rosenberg), US 8,059,105 B2.

Regarding dependent claim 11, CHEN, in view of Anzures teach the method of claim 1, including: in response to detecting the first input, in accordance with the determination that the first input meets the menu-presentation criteria, providing a menu (see CHEN [0025-0026] each application software has an associated icon…display the icons 126 for the application software 160-180 in the GUI 121.  In FIG. 1 example, the application software 160 is associated with icon A, the application software 170 is associated with icon B and the application software 180 is associated with icon C.  Further, a predefined user reaction indicative of setting adjustments is detected.  In an example, the display 120 is a touch screen display, and the operating system of the electronic device 100 defines two types of touch reactions on an icon based on a detected time duration of a touch on the icon.  For example…when the detected time duration of a touch…is longer than the threshold, the touch belongs to a second type of touch reaction, [0027] when the processor 110 receives a detection signal indicative of a detection of the second type of touch reaction of an icon…provide the visual and control signals for the setting interface 130 to the display 120…provides the setting interface 130 in the GUI 121 as shown in FIG. 1, [0037-0038] FIG. 3 when an icon, such as the icon B is touched for a time duration longer than a threshold, a setting interface, such as a popup menu 330, associated with the icon B appears in the GUI 321 within the third portion 324 of the display of electronic device 300; thus – when .  
	CHEN and Anzures do not expressly teach when input meets menu-presentation criteria, providing a haptic signal.
	However, Rosenberg teaches when input meets menu-presentation criteria, providing a haptic signal (11:56-58 a menu items in a displayed menu can be selected by the user after a graphical button is selected, 12:1-4 when providing tiled menus in which a sub-menu is displayed after a particular menu element is selected…pulse sensations can be sent when a sub-menu is displayed, 15:57-66 touch screen 82 provides haptic feedback to user similar to the touchpad 16 described in embodiments…The user can experience the haptic feedback through a finger that is contacting the screen 82; thus – when a user finger touching a graphical button that has a sub-menu (when input meets menu-presentation criteria), the user experiences haptic feedback of pulse sensations (providing a haptic signal) through the user finger that is contacting the touch screen when a sub-menu is displayed).
Because CHEN, in view of Anzures, and Rosenberg address the same issue of user touching a graphical element on a touch screen to then display a menu, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of when input meets menu-presentation criteria, providing a haptic signal as suggested by Rosenberg in response to detecting the first input, in accordance with the determination that the first input meets the menu-presentation criteria, providing a haptic signal.  This modification would have been motivated by the desire to provide the user with a haptic feedback that can assist and inform the user of interactions and events within a graphical user interface of a touch screen (Rosenberg 2:61-65).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Anzures as applied in the rejection of Claim 1, and further in view of KIM et al. (hereinafter KIM), US 2010/0026640 A1.

KIM was disclosed in an IDS dated 4/8/2019.

Regarding dependent claim 16, CHEN, in view of Anzures, teach all the elements of claim 1.
CHEN and Anzures do not expressly teach wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact.
wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact ([0080] FIG. 4B illustrates that the user’s hand touches (of the first contact) menu Photo Phonebook 210…since the pressure detected (is based at least in part on an intensity) by the pressure detector is higher than the first reference value and lower than the second reference value…the control unit 170 determines that Photo Phonebook 210 is touched (wherein the determination as to whether the first input meets the first input threshold)).
Because CHEN, in view of Anzures, and KIM address the same issue of displaying a menu based on a user touch input threshold on a portable multifunctional device with a touch screen display, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact as suggested by KIM into CHEN and Anzures' method, with a reasonable expectation of success, such the popup menu that is presented based on the threshold touch input on icon for the menu-presentation criteria, as taught CHEN, is implemented further by the control unit of the electronic device that determines whether the touch pressure of the touch contact is higher than a reference value as suggested by KIM.  This modification would have been motivated by the desire to provide the user with a method to operate a user interface more easily and conveniently (KIM [0006]) such as with a touch screen enabled portable multifunctional device with a phone application.
  
Response to Arguments
Applicant’s remarks filed 5/4/2021 on pages 11-12 requesting that the outstanding nonstatutory obviousness-type double patenting rejections of claims 1-14, 16 and 17-18 as being anticipated over claims 1-3, 5-7,10, 11, 19-25 and 29 of U.S. Patent 10,209,884 and the outstanding nonstatutory obviousness-type double patenting rejections of claim 15 as being anticipated over claim 1 of U.S. Patent 10,209,884, in view of Chen as set forth in the Office Action dated 2/5/2021 be held in abeyance has been noted and is detailed in the Double Patenting rejection set forth above in view of the amended claims.
Applicant’s amendments to the specifications are persuasive and thus the specification objection set forth in the Office Action dated 2/5/2021 is hereby withdrawn.
Applicant’s amendments to claim 17 with regards to the 35 U.S.C.  101 rejection are persuasive and thus the 35 U.S.C. 101 rejection of claim 17 set forth in the Office Action dated 2/5/2021 is hereby withdrawn.  
Applicant’s remarks filed 5/4/2021 on pages 12-23 traversing rejections for claims 1-18 have been fully considered but they are not persuasive.
Regarding the rejection of Claim 1 under 35 U.S.C. 103, Applicant alleges within the remarks on pages 12-22 that:
(1) CHEN, in view of Anzures, in any combination do not disclose at least the claim limitations of “concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object and a respective affordance that is associated with the contextual content object, wherein: the contextual content object includes contextually selected content that has been 
(2) CHEN, in view of Anzures, in any combination fails to teach disambiguating between an input for launching a first application and an input for displaying, concurrently with a plurality of application icons, a preview of a contextual content object and an associated affordance that, when activated, adds the contextual content object to a user interface that includes information for multiple applications as required in amended claim 1.
 (3) CHEN, in view of Anzures, fails to present a prima facie case that the “respective affordance” of claim 1 is taught by the cited combination of CHEN and Anzures.
(4) No motivation to combine CHEN with Anzures, specifically to modify CHEN’s fourth button functionality with the add widget feature of Anzures.
(5) Dependent claims 2-16 depend from and include all limitations in claim 1 as amended and thus are patentable at least for analogous reasons to those set forth in the Applicant’s remarks with respect to claim 1 as amended.  Further, claim 7 and claim 10 have been amended with features that distinguish it from the cited prior art of record.
Examiner respectfully disagrees with Applicants arguments.  

Therefore, CHEN, in view of Anzures, do teach or suggest the claim limitation “concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object and a respective affordance that is associated with the contextual content object, wherein: the contextual content object includes contextually selected content that has been automatically selected from the first application based on a current context of the electronic device” as recited in amended claim 1” as recited in amended claim 1 and as further detailed in the rejection set forth above.
As to point (2) the claim limitations of amended claim 1 only require “concurrently displaying at least a portion of the user interface that includes the plurality of application 
Therefore, as noted in point (1) and detailed in the rejection of amended claim 1 set forth above, CHEN, in view of Anzures, do teach or suggest all the claim limitations and is a proper 35 U.S.C. 103 rejection to the claim limitations recited in amended claim 1.    
As to point (3) CHEN, in view of Anzures, is a proper combination that teaches the “respected affordance” as recited in amended claim 1.  As concurred in Applicant’s remarks, CHEN discloses concurrently displaying icons 126 for the application software 16-180 and a pop-up menu 330 including a fourth button 334 for other suitable settings wherein the fourth button 334 is concurrently displayed within and thus associated with the pop-up menu 330 and that the fourth button is for other suitable settings (CHEN FIG. 1, FIG. 3, [0025], [0038]).  Because CHEN discloses that the fourth button is for other suitable settings this would suggest to one of ordinary skill in the art that the fourth button is operable to provide other functions and thus “the respective affordance, when activated, is configured to” do something.  As CHEN and Anzures address the same issues of activating an application by a user’s touch and displaying a user interface with 
Therefore, CHEN, in view of Anzures, is a proper combination that teaches or suggests the “respective affordance” as recited in amended claim 1.   
 As to point (4) as detailed in the rejection of amended claim 1 set forth above, one of ordinary skill in the art would have been motivated to modify CHEN in the manner described in the rejection set forth above with the teachings and/or suggestions of Anzures.  Specifically, Anzures suggestion of an add widget functionality that can capture the contents into a widget to be displayed within a menu of icons wherein each icon in the menu of icons is responsive as its own mini-application could be applied by one of ordinary skill in the art to the functionality of CHEN’s fourth button of the such that upon activation of the fourth button the setting interface menu for that application is captured into a widget to be displayed within a menu of icons wherein each icon in the menu of icons would be representative of setting interfaces of other applications.  This modification would be motivated by the desire address the need to provide a user with a more transparent an intuitive user interface that helps a user to navigate and transition between multiple applications in a simple and intuitive manner as suggested by Anzures (Anzures [0007], [0304]).
Therefore a prima facie basis is established in the rejection of amended claim 1 with motivations to combine CHEN with Anzures. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radtke et al., US 2006/0036945 A1 (Feb. 16, 2006) [0036-0037] context menu 320 including selectable functionality controls that are relevant to editing the selected object in the selected document…The one or more selectable controls displayed in the context menu represent a subset of a plurality of functionalities available for use with a selected object.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143